DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
It is noted that a Notice of Withdrawal from Issue was sent from Technology Center 2800 on February 28, 2022.  This application has been transferred to an examiner in Technology Center 3600 for further examination.  The withdrawal from issue was due to additional prior art coming to the attention of the examiner in Technology Center 2800.

Please note that any mention of a line number in a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

The drawings of September 29, 2020 have been accepted as FORMAL.

It is noted that claims 16 and 20 stand CANCELLED.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 17-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:
“1. (Previously Presented) A system comprising: 5a controller circuit configured to: determine, with a radar unit of a host vehicle, a distribution of zero-range- rate detections obtained from behind the host vehicle; determine, based on the distribution of zero-range-rate detections, a length of a trailer being towed behind the host vehicle; and 10adjust, based on the length of the trailer, an estimated dimension of a blind zone associated with the trailer.”
Overall, independent claim 1 is indefinite and unclear in that there is no positive recitation of “a radar unit” being claimed, but, on lines 3-4 of the claim, in the text, “determine, with a radar unit of a host vehicle, a distribution of zero-range- rate detections obtained from behind the host vehicle,” a “radar unit” is used.  It is not clear in claim 1 how a “radar unit” can be used in the claimed system, when the “radar unit” is not positively recited as being part of the overall claimed system.  Further, there is no positive recitation of a “host vehicle” that hosts the “radar unit.”

Likewise, overall, independent claim 17 is indefinite and unclear in that the first method step on lines 2-3, “determining, by a controller circuit of a host vehicle, a distribution of radar detections obtained from behind a host vehicle” uses “radar detections obtained from behind host vehicle,” but there is no recitation of a method step in claim 17 of obtaining radar detections from behind a host vehicle.  Such a method step in claim 17 would be a necessary antecedent to the first method step of claim 17, since the “radar detections” cannot be used unless they have first been obtained by a radar unit.
Dependent claim 7 is indefinite and unclear in that “each” of “one” regression model cannot logically be “associated with a different classification.”  There would necessarily have to be, at least, two “regression models” for each of the “regression models” to be “associated with a different classification.  Substantially the same problem occurs on lines 5-6 of dependent claim 11, and on lines 5-6 of dependent claim 18.
Dependent claims 2-9 are unclear, at least, in that they depend from unclear, independent claim 1.
Dependent claim 11-15 and 21 are unclear, at least, in that they depend from unclear, independent claim 10.


Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cashler et al (US 2016/0041258 A1), hereinafter Cashler et al (‘258).
The text of independent claim 1 is as follows:
“1. (Previously Presented) A system comprising: 5a controller circuit configured to: determine, with a radar unit of a host vehicle, a distribution of zero-range- rate detections obtained from behind the host vehicle; determine, based on the distribution of zero-range-rate detections, a length of a trailer being towed behind the host vehicle; and 10adjust, based on the length of the trailer, an estimated dimension of a blind zone associated with the trailer.”
Plainly, Cashler et al (‘258) discloses “A system” (claim 1, line 1) as “system 10.”  For example, please see paragraph [0017] at line 1.
The claim 1, “controller circuit” (claim 1, line 2) is met by “controller 32” in Cashler et al (‘258).  For example, in Cashler et al (‘258), please see paragraph [0017], especially noting line 1.
32” as recited in paragraph [0022] in which the “detections” (line 12) are combining as what could be broadly called a “distribution.”  The claim 1 “radar unit” (line 3) is met by the “radar sensor 20” in Cashler et al (‘258), for example, see paragraph [0013] at lines 1-4, and the claim 1 “host vehicle” is met by “vehicle 12” in the same passage.  Figure 1 of Cashler et al (‘258) plainly shows that the detections are obtained “behind the host vehicle.”  Please, also, note that the detections are in the direction of the “trailer 14,” which is behind the vehicle (e.g., see paragraph [0018]).
The claim 1 limitation to “determine, based on the distribution of zero-range-rate detections, a length of a trailer being towed behind the host vehicle” (lines 5-6) is met in Cashler et al (‘258) by Figure 3, particularly items 310, 340, and 350 (“DETERMINE THE TRAILER LENGTH”).
The claim 1 limitation to “adjust, based on the length of the trailer, an estimated dimension of a blind zone associated with the trailer” (lines 7-8) is met in Cashler et al (‘258) by the modifying of the “detection zone” by the “blind spot detection feature,” for example, as discussed in paragraph [0032]. 
As for the further limitations of dependent claim 2, these are met in that the functioning of the “controller 32” in Cashler et al (‘258) is plainly for “a finite time period,” as opposed to an infinite time period.  It is plain in Cashler et al (‘258) that the functioning of the “controller 32” is for a “finite time period,” for example, see paragraph .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cashler et al (‘258) in view of Stainvas Olshansky et al (‘935).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of radar systems.
The text of independent claim 10 is as follows:
“10. (Previously Presented) A system comprising: a controller circuit configured to: determine a distribution of radar detections obtained from behind a host vehicle; 5input 
Looking, first, to independent claim 10, plainly, Cashler et al (‘258) discloses “A system” (claim 10, line 1) as “system 10.”  For example, please see paragraph [0017] at line 1.
The claim 10, “controller circuit” (claim 10, line 2) is met by “controller 32” in Cashler et al (‘258).  For example, in Cashler et al (‘258), please see paragraph [0017], especially noting line 1.
The claim 10 limitation to “determine a distribution of radar detections obtained from behind a host vehicle” (lines 3-4) is met in Cashler et al (‘258) by the action of the “controller 32” as recited in paragraph [0022] in which the “detections” (line 12) are combining as what could be broadly called a “distribution.”  The claim 10 “radar detections” (line 3) is met by the detections from the “radar sensor 20” in Cashler et al (‘258), for example, see paragraph [0013] at lines 1-4, and the claim 1 “host vehicle” is met by “vehicle 12” in the same passage.  Figure 1 of Cashler et al (‘258) plainly shows that the detections are obtained “behind a host vehicle.”  Please, also, note that the detections are in the direction of the “trailer 14,” which is behind the vehicle (e.g., see paragraph [0018]).
The claim 10 limitation, “input the distribution of radar detections to a regression model configured to classify a trailer being towed behind the host vehicle” (lines 5-6) are partially-met by Cashler et al (‘258) as it inputs the distribution of radar detections to be 
Stainvas Olshansky et al (‘935) teaches the use of a regression model in the same field of endeavor as Cashler et al (‘258), that being vehicle radars, noting, for example, paragraph [0001].  More particularly, Stainvas Olshansky et al (‘935) teaches the use of a “regression tree model” to identify “known types of known objects” (paragraph [0057] at lines 1-10 and 18-24) for the advantage of implementing, “appropriate vehicle actions based on this information” (paragraph [0032] at lines 7-13).  It would have been obvious to one of ordinary skill-in-the-art to supplement the Cashler et al (‘258) identification processing with that taught by Stainvas Olshansky et al (‘935) for the advantages taught by Stainvas Olshansky et al (‘935), and in order to optimize target detection.  Further, from the list of objects that can be identified in Stainvas Olshansky et al (‘935) (e.g., paragraph [0057] at lines 8-9), which includes “another car” and a “bicycle,” it would have further been obvious to one of ordinary skill-in-the-art that other devices used on roadways, such as trailers of different types, could be identified.
As for the claim 10 limitation, “adjust, based on a trailer classification predicted by the regression model from the distribution of radar detections input to the regression model, an estimated dimension of a blind zone associated with the trailer” (lines 7-9), these are met by the applied combination of Cashler et al (‘258) in view of Stainvas Olshansky et al (‘935) as applied above to claim 10.  Particularly, by the modifying of the “detection zone” by the “blind spot detection feature,” for example, as discussed in paragraph [0032] in the applied combination.

With respect to the further limitations of dependent claim 21, met in the applied combination of Cashler et al (‘258) in view of Stainvas Olshansky et al (‘935) by the action of the “controller 32” as recited in paragraph [0022] in which the “detections” (line 12) are combining as what could be broadly called a “distribution.”  The claim 21 “radar detections” (line 3) is met by the detections from the “radar sensor 20” in Cashler et al (‘258), for example, see paragraph [0013] at lines 1-4, and the claim 21 “host vehicle” is met by “vehicle 12” in the same passage.  Figure 1 of Cashler et al (‘258) plainly shows that the detections are obtained “behind the host vehicle.”  Please, also, note that the detections are in the direction of the “trailer 14,” which is behind the vehicle (e.g., see paragraph [0018]).
The remarks with respect to dependent claim 22 are substantially those made above with respect to dependent claim 21, in that claim 22 is the method claim corresponding to the apparatus of claim 21.

Potentially-Allowable Subject Matter
Claims 3-9, 11-15, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648